UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

American National University, Inc.

 

 

 

Plaintiff(s)
Vv. Civil Action No.: 7:19-cv-00351-EKD
Ambassador College Bookstores, Inc.
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION.

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

American National University, Inc. who Is Plaintiff
(Name of party you represent) (Plaintiff/Defendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[]Yes [X]No

2. Does the party have any parent corporations?

[xX] Yes []No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:
American National University, Inc. is wholly owned by National University Services, Inc., a

privately-held Virginia corporation.

3. Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?
[ ]Yes No

If yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome
of the litigation?
[ives [X]No

If yes, identify all such owners:

5. Is the party a trade association?
[_]Yes No
If yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (10%)
percent or more of the party's stock:

/s/ Scott A. Stephenson June 21, 2019

(Signature) (Date)

Case 7:19-cv-00351-EKD Document 22 Filed 06/21/19 Page 1of1 Pageid#: 206
